Citation Nr: 0509590	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  02-18 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for the residuals of 
hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1973 to May 1975.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a November 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.  In December 2003, the 
Board remanded this matter for additional development.    


FINDINGS OF FACT

Hepatitis was not manifested in service, and there is no 
competent evidence of a nexus between such disability and 
service.  


CONCLUSION OF LAW

Service connection for hepatitis is not warranted.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002)).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  The Board finds that the mandates of the VCAA 
are met.  

The claim was considered on the merits.  The veteran was 
advised of VA's duties to notify and assist in the 
development of the claim.  Letters from the RO in February 
2001 (prior to the decision on appeal) and April 2004 
informed the appellant of his and VA's responsibilities in 
claims development, and of the type of evidence that was 
needed to establish this claim.  The February 2001 and April 
2004 letters, the November 2001 RO decision, the October 2002 
statement of the case (SOC), the December 2003 Board Remand, 
and the December 2004 supplemental statement of the case 
(SSOC), all notified the veteran of applicable laws and 
regulations, of what the evidence showed, and why his claim 
was denied.  The February 2001 notice (though incomplete) did 
precede the initial rating in this matter.  Per instructions 
in the December 2003 Board remand, the veteran was provided 
further notice in April 2004, after which the claim was 
readjudicated.  He has had ample opportunity to respond, and 
is not prejudiced by any notice timing defect.  Regarding 
notice content, while the veteran was not advised verbatim to 
submit everything he had pertinent to his claim, the February 
2001 and April 2004 letters asked him to submit any 
additional medical evidence which may support the claim, and 
provided him a "Risk Factors for Hepatitis Questionnaire".  
VA correspondence, the SOC, and the SSOC specifically advised 
him of the type of evidence he needed to submit, asked him to 
assist in obtaining any outstanding medical records, and 
asked him to identify any other evidence or information 
supporting his claim.  These notices were equivalent to 
advising the veteran to submit everything he had pertinent to 
the claim.  Any additional notice in this regard would serve 
no useful purpose.   

Regarding the duty to assist, the RO obtained service medical 
records, as well as records of post-service VA and private 
treatment the veteran received for hepatitis.  After the 
veteran returned a statement and a completed questionnaire, 
VA obtained additional records from VA and private health 
care providers, including Dr. M, identified by the veteran on 
a VA Form 21-4142 received in April 2002.  The veteran has 
not identified any other pertinent evidence outstanding.  
There is nothing further for VA to do to assist him.  VA's 
notice and assistance obligations are met.  He is not 
prejudiced by the Board's proceeding with appellate review.

II.  Factual Background

The veteran's service medical records, including the report 
of his May 1975 examination for separation from service, 
reveal no complaints or findings indicative of hepatitis C.  
The records show no surgery or transfusion.
VA records show treatment in the mental health clinic for 
panic disorder and polysubstance dependence in 1998 and 1999.  
VA immunology-serology testing in August 1998 was found to be 
suggestive of chronic active hepatitis.  The August 1998 
report of VA clinical laboratory testing revealed that the 
veteran tested positive for hepatitis C viral RNA.  A liver 
biopsy was performed in April 1999.  The May 1999 pathology 
report showed features of chronic hepatitis with mild 
activity (Grade 1-2) and slight portal fibrosis (Stage 1), 
clinically C-viral type.  Progress notes from June and 1999 
show that the veteran was on therapy for hepatitis C.  .  

On VA examination in October 1999, it was noted that the 
veteran had no history of hospitalizations or surgeries.  He 
was being treated for hepatitis C infection.  The diagnosis 
included hepatitis C, under active treatment.  

In a September 2000 statement, the veteran stated that he did 
not know where he might have come in contact with the 
hepatitis C virus.  He stated that he had many injections 
while on active duty and donated blood many times.  He noted 
that since his discharge, he has also had some contact with 
injections.  

In a March 2001 statement, the veteran reported the following 
as hepatitis C risk activities in service:  (1) donating 
blood; (2) having unprotected sex in Mexico; (3) handling 
dirty diapers, broken bottles and used needles from drug 
sharing while assigned to clean beaches when stationed in 
Hawaii; (4) having unprotected sex at parties and in the 
"Hotel Street area"; (5) being exposed to blood in fights 
and wrestling matches; and (6) having blood drawn for his 
discharge physical with a needle that the nurse accidentally 
pricked herself with.  The veteran stated that he did not 
participate in drug sharing during service.  He noted that he 
had symptoms including severe headaches, loss of energy, and 
joint pain starting in the early 1980s.  Hepatitis C was not 
diagnosed until 1998, at which time liver damage was found.  
He asserted that this meant the hepatitis C must have been in 
his system for quite some time.  In handwritten notes on a 
letter from VA listing hepatitis risk factors, the veteran 
indicated he had second hand exposure to intravenous drug 
use, had accidental exposure from health care workers during 
his discharge physical, partook in high-risk sexual activity, 
and had other direct percutaneous exposure.
On a VA Form 21-4142 received in April 2002, the veteran 
indicated that a Dr. M., with the Southwest Medical 
Associates, diagnosed fibromyalgia, which he said was 
probably caused by hepatitis C about 1970 to 1975.

On his November 2002 VA Form 9, the veteran indicated that 
the extent of progression of his hepatitis C should indicate 
that the hepatitis C was contracted at or about the time of 
service.

January 2001 through December 2003 records from Southwest 
Medical Associates (including Dr. M.) report treatment the 
veteran received for various conditions including hepatitis 
and liver disease.  It was noted that he had a history of 
problems with substance abuse and particularly alcohol.  A 
January 2001 record noted that the veteran had a history of 
hepatitis C, which was diagnosed two years ago and treated 
with interferon therapy for one year.  As soon as the 
interferon was completed, the hepatitis recurred.  A February 
2001 record of a hepatitis C consultation lists a social 
history that the veteran is a former alcoholic who stopped 
drinking five years ago.  He had no history of IV drug abuse.  
Laboratory testing revealed a positive anti-HCV, negative 
hepatitis A and B profile, and HCV-RNA 261,000 copies.  The 
assessment included chronic hepatitis C with quick relapse 
after one year of Rebetron therapy.  A December 2003 report 
indicated that the veteran had chronic fibromyalgia, chronic 
pain, degenerative disc disease, hepatitis C, and insomnia.  

In a May 2004 statement, the veteran reported that hepatitis 
C or its symptoms were not diagnosed or treated while he was 
on active duty.  He stated that hepatitis C was diagnosed in 
1998, and asserted there was a 20-30 year incubation period 
for the disease.  He returned a Risk Factors for Hepatitis 
Questionnaire indicating that he had tried intravenous drugs 
while on active duty, engaged in high-risk sexual activity 
when stationed in Hawaii, and had tattoos or body piercing 
during active duty.  

Additional VA records from May 2000 through June 2004 report 
treatment for psychiatric and physical conditions including 
hepatitis C.  An August 2003 record notes that the veteran 
was seen in the Hepatitis C Clinic for evaluation.  He 
described intravenous drug use 20 to 30 years prior.  It was 
noted that he was an alcoholic in service.  Laboratory workup 
in March 2002 revealed hepatitis C antibody positive, 
"genotype IB HCV PCR 615k"  Liver biopsies showed stage I 
disease in 1999 and stage I-II disease in 2000.  The veteran 
had portal to periportal fibrosis.  Hepatitis B serology 
indicated past exposure, hepatitis B core antibody was noted 
positive once,  and hepatitis C surface antibody was 
negative.  The assessment was hepatitis C genotype IB with 
evidence of mild inflammation with early disease on liver 
histology.   

Additional records received from the Southwest Medical 
Associates show ongoing treatment through November 2004.

III.  Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).
The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).; see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran asserts that he contracted hepatitis C, which was 
diagnosed in 1998, through exposure to the hepatitis C virus 
while he was in service.  He concedes that hepatitis C was 
not diagnosed or manifested during service, but notes that a 
test for hepatitis C was not in use until the 1990s.  While 
he admits he does not know exactly how he contracted the 
condition, he reports a number of known risk factors for 
hepatitis C in service, including intravenous drug use, high-
risk sex, contact with blood from others in fights, exposure 
to possibly contaminated materials while cleaning beaches, 
and having blood drawn with a needle that accidentally 
pricked a nurse during his separation examination; he 
contends that the hepatitis resulted from one of these risk 
factors.  None of the reported risk factors has been 
verified.

Service medical records do not include any medical findings 
or abnormal studies indicative of hepatitis, and do not 
document any of the veteran's reported risk factors for 
hepatitis.  (Notably, regarding the veteran's admission to 
intravenous drug use during service, if he contracted 
hepatitis from such drug abuse, compensation for such 
disability would be prohibited by law.  See 38 U.S.C.A. 
§ 1110.)  

The first medical evidence that the veteran was exposed to 
hepatitis C is in August 1998 when the disease was diagnosed.  
There is no competent (medical) evidence  that the hepatitis 
C diagnosed in 1998 is related to any event, injury, or 
disease in service.  A careful review of all VA and private 
medical records (including from Dr. M. of Southwest Medical 
Associates) revealed no opinion regarding the etiology of the 
veteran's hepatitis C, much less any opinion linking it to 
service or a risk factor therein.  The only evidence 
purporting to show a connection between service and the 
veteran's hepatitis C is in his own allegations.  Because he 
is a layperson, his opinions as to medical nexus are not 
competent evidence.  The Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  See 
Espiritu v. Derwinski, 2  Vet. App. 492, 494 (1992).  

In summary, there is no competent evidence supporting the 
veteran's allegation that his current hepatitis C is related 
to risk factors in service.  The preponderance of the 
evidence is against his claim, and it must be denied.  


ORDER

Service connection for hepatitis is denied. 



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


